Citation Nr: 0828027	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-25 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Frey's syndrome claimed as a residual of surgery performed at 
the Wilkes Barre VA Medical Center (VAMC) in August 1975.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to April 
1966. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.


FINDINGS OF FACT

1.  The veteran's February 1990 claim, contending disability 
as a result of surgery at a VA hospital, sufficiently raised 
a claim under 38 U.S.C.A. § 1151.

2.  The veteran incurred Frey's syndrome as a result of a 
cyst removal operation at the Wilkes Barre VAMC performed in 
August 1975.


CONCLUSION OF LAW

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for Frey's syndrome resulting from surgery performed at the 
Wilkes Barre VAMC is warranted.  38 U.S.C.A. §§ 1151, 5107 
(West 1990); 38 C.F.R. § 3.358 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

In this case, the veteran submitted a claim in February 1990 
that included the contention that following surgery at the 
Wilkes Barre VAMC in 1975, he experienced a clear discharge 
from his right temple whenever he eats.  The RO treated the 
claim as one for direct service connection.  However, 
liberally construing his contentions, the Board notes that 
this claim also reflected an intent to claim benefits under 
38 U.S.C.A. § 1151.  In this regard, the claim filed in 2004 
was similarly worded to the 1990 claim, but was adjudicated 
in 2005 as a claim under 38 U.S.C.A. § 1151.  Thus, the Board 
will construe the current appeal as originating from a 
February 1990 claim.  See Ingram v. Nicholson, 21 Vet. App. 
232, 243 (2007) ("a reasonably raised claim remains pending 
until there is . . . an explicit adjudication of a subsequent 
'claim' for the same disability").

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 
38 U.S.C.A. § 1151 underwent a significant revision, 
effective from October 1, 1997, for claims filed on or after 
that date.  Here, as noted above, the veteran's request for 
benefits under 38 U.S.C.A. § 1151 was filed prior to that 
date; thus, this claim must be decided under the prior 
version of 38 U.S.C.A. § 1151.

At the time the veteran filed his claim in 1990 38 U.S.C. § 
1151 (West 1990) provided in pertinent part:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment ... not the result 
of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter ... shall 
be awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.

The implementing regulation, 38 C.F.R. § 3.358, provides in 
pertinent part, that in determining that additional 
disability exists, the beneficiary's condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(b), (c).  Pursuant to 38 C.F.R. § 3.358(c)(3):

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

Turning to the facts, Wilkes Barre VAMC medical records 
reveal that the veteran underwent an excision of a mixed 
tumor of the right parotid gland at that facility in August 
1975.  During December 1975 and May 1976 post operative 
evaluations, the veteran complained of sweating in the right 
temporal region after eating.  

During a March 1990 VA examination, the examiner reported 
that the veteran reported after a 1975 surgery to have a cyst 
removed from the right side of his neck under his ear, he had 
experienced a clear, tasteless, odorless, water-like fluid 
from the right side temporal area.  The veteran demonstrated 
by eating peanuts.  The examiner indicated that a short while 
later, the veteran was sweating from the right side temporal 
area.  The examiner's impression was one of status post 
surgical removal of cyst from the right side neck underneath 
the ear with complaints of excessive sweating in the right 
side temporal area when eating, which the examiner believed 
to be hyperhydrosis secondary to local autonomic nervous 
system dysfunction.  An ear, nose, and throat consultation 
diagnosed right Frey syndrome.

The veteran was afforded an additional VA examination during 
January 2005.  The examiner indicated that the veteran 
reported sweating and flushing of the right side of the face 
after eating that began after his 1975 surgery.  The examiner 
also indicated the veteran had been diagnosed with Frey's 
syndrome by a prior ear, nose, and throat physician who 
believed that the malady resulted from the veteran's 1975 
surgery.  The examiner indicated that the veteran's clinical 
history was consistent with a diagnosis of Frey's syndrome 
that had been reportedly associated with parotid gland 
surgery.  

A medical treatise of record reveals that Frey's syndrome is 
a recognized phenomenon after parotidectomy, but that the 
incidence may be dependent on the thickness of the skin flap 
that is elevated at the time of surgery.

The veteran began complaining of Frey's syndrome 
symptomatology shortly after his 1975 surgery.  Two VA 
examinations, fifteen years apart, indicate that the 
veteran's Frey's syndrome is causally related to his 1975 
surgery at the Wilkes Barre VAMC.  The Board notes that only 
causation, and not fault, is necessary for a 38 U.S.C.A. § 
1151 claim pre-dating October 1, 1997.  Moreover, while 
Frey's syndrome is a recognized risk of parotid surgery, 
nothing in the record suggests that it is a "necessary 
consequence" of such surgery.  Accordingly, the Board will 
resolve all doubt in the veteran's favor, and find that 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 1990) is warranted for the veteran's Frey's syndrome as 
a result of the August 1975 VA surgery.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Frey's syndrome claimed as a residual of surgery performed at 
the Wilkes Barre VA Medical Center (VAMC) in August 1975, is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


